Citation Nr: 0303038	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chondromalacia, 
with status post partial medial meniscectomy of the left 
knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to June 
1972 and from September 1976 to November 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
rating determination by the St. Petersburg, Florida, Regional 
Office (RO).  This case was previously before the Board in 
August 2000 and remanded for additional development and 
adjudication.


FINDING OF FACT

The veteran's left knee disability is manifested primarily by 
complaints of pain.  The left knee lacks 15 degrees of 
complete extension and has 125 degrees of flexion; the 
veteran is not shown to have ligamentous instability or 
subluxation.


CONCLUSION OF LAW

The criteria for an increased evaluation for chondromalacia 
of the left knee with status post partial meniscectomy are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to a 
higher evaluation a June 1997 development letter; the January 
1999 statement of the case; the August 2000 Board Remand; and 
the November 2002 supplemental statement of the case.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  He was given the opportunity to appear 
and testify before a RO hearing officer and/or Member of the 
Board to advance any and all arguments in favor of his claim, 
but declined to do so.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.  
Thus, it does not appear that there are any additional 
pertinent treatment records to be requested or obtained.

Additionally, the veteran was afforded pertinent VA 
examinations in October 1997 and December 2000.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38  C.F.R. § 3.159(c)(4) (2002).  
With regard to the adequacy of the examinations, the Board 
notes that the reports reflect that the VA examiners reviewed 
and recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessment and diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

A notice letter was sent to the veteran in October 2002 that 
informed him as to what evidence he was expected to obtain, 
what assistance the VA would provide and the evidence the VA 
would obtain.  As there is no additional evidence that needs 
to be obtained, there is no need for any more specific notice 
to the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  Therefore, the claim is ready for appellate 
review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2002).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 
4.14.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 15 degrees is rated 20 percent, extension limited to 
20 degrees is rated 30 percent, extension limited to 30 
degrees is rated 40 percent, and extension of limitation to 
45 degrees is rated 50 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002). 

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 30 
degrees, a 20 percent rating is provided; when flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  See also 38 
C.F.R. § 4.70, Plate II (2002), which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

In March 1983 service connection for chondromalacia of the 
left knee was initially granted a noncompensable evaluation, 
pursuant to Diagnostic Code 5099, based on the service 
medical records showing an initial diagnosis of 
chondromalacia.  The RO later increased the evaluation to 10 
percent under Diagnostic Code 5261.  The current 20 percent 
evaluation was granted in November 1992.

In support of his most recent claim for increase in March 
1997 are VA outpatient treatment records for the period 
February 1992 to July 1997.  These records show periodic 
evaluation and treatment for left knee pain.  

During VA examination in October 1997, the veteran reported 
constant left knee pain and that he was unable to walk 
greater than 100 yards secondary to a combination of left 
knee and back pain.  The veteran's knee was slightly swollen.  
He was able to flex to 110 degrees but could only extend to 
165 degrees.  The patella was immobile and nontender.  There 
was no crepitus with quadriceps inhibition test.  The knee 
was stable to varus and valgus stress.  There was negative 
anterior and posterior drawer.  X-rays showed the knee joint 
space was maintained.  The bone texture and structure were 
normal and no abnormality noted.  

Treatment records from Jackson Memorial Hospital show the 
veteran was evaluated for severe left knee pain in December 
1998 following a fall.  An MRI showed torn medial meniscus 
with degenerative joint disease of the compartment of the 
left knee.  The veteran underwent surgical repair of the torn 
medial meniscus.  In March 1999, he was evaluated for 
continued complaints of knee pain and possible failed 
meniscus repair.  He underwent a second surgical procedure.

During VA examination in December 2000 the examiner reported 
the veteran's medical history in detail.  Evaluation revealed 
the left knee lacked 15 degrees from terminal extension and 
he had 125 degrees of flexion, with pain on motion.  There 
was no definite effusion or swelling noted.  The veteran did 
have rather marked tenderness to palpation over the area of 
the medial joint line as well as the medial femoral condyle.  
He also had tenderness to palpation about the patellofemoral 
joint.  There was no definite ligamentous instability.  He 
was able to do only a partial squat and walked with a mild 
limp on the left.  

The examiner opined that as far as the DeLuca provisions, the 
veteran had pain on range of motion testing as noted.  The 
examiner concluded that although pain would certainly further 
limit functional ability during flare-ups or with increased 
use, it was not feasible to attempt to express any of this in 
terms of additional limitation of motion as these matters 
could not be determined with any degree of medical certainty.  
X-rays showed mild to moderate changes in the left knee.  

The Board notes that in a November 2002 rating decision, the 
RO established service connection for left knee arthritis, 
and assigned a separate 10 percent evaluation under 
Diagnostic Code 5010.

Following review of the medical evidence, the Board concludes 
that the 20 percent evaluation based on limitation of motion 
under Diagnostic Code 5261 is appropriate based on the 
limitation of extension to 15 degrees noted on the December 
2000 VA examination.  The veteran is not entitled to a higher 
rating under Diagnostic Code 5261 since leg extension has not 
been limited to 20 degrees or more since the time the claim 
was filed.  38 C.F.R. § 4.71a, (2002).  

The veteran also continues to exhibit a loss of motion on 
flexion of the knee.  However, the results of VA examinations 
do not show limitation of flexion (to 15 degrees or less) 
that would warrant a higher rating under Diagnostic Code 
5261. 
Although the veteran has had some appreciable limitation of 
flexion in his left knee when examined, the extent of it, 
unfortunately, never has been sufficient to warrant a 30 
percent evaluation under Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a, (2002).

Because there is X-ray evidence of arthritis in the left 
knee, the RO granted the veteran a separate 10 percent rating 
for his service-connected left knee disorder under Diagnostic 
Code 5010 and evaluation under that Diagnostic Code is based 
on limitation of motion.  This matter is not included in this 
review.  Only the chondromalacia has been developed for Board 
review.

Moreover, the VA examination reports have indicated that 
there is no significant history of subluxations or 
dislocations.  In 1997 the left knee was stable to varus and 
valgus stress.  There was negative anterior and posterior 
drawer.  Also, no ligamentous instability was found on the 
December 2000 examination.  While the veteran has otherwise 
indicated that his left knee locks up and gives out on him, 
the medical evidence of record does not support his 
contentions.  The veteran's complaints of instability are not 
supported by objective evidence of instability or subluxation 
and a separate rating for instability and subluxation of the 
left knee is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).

Similarly, the objective findings do not demonstrate the 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion of the joint, that are 
required for a 20 percent evaluation under Diagnostic Code 
5258; while the veteran reported episodes of locking, neither 
locking nor effusion were found by objective examination.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2002).

The Board is aware that the veteran has reported extensive 
pain associated with his left knee pathology, and the VA 
examiners noted some loss of functioning and activities 
associated with his left knee complaints.  Additionally, the 
VA examinations have demonstrated some objective signs of 
pain associated with range of motion and stability testing.  
However, in view of the negative objective findings of 
instability and loss of motion of record, as noted above, the 
Board finds that the veteran's complaints of left knee pain, 
stiffness, fatigue and lack of endurance are contemplated by 
the current 20 percent evaluation assigned under Diagnostic 
Code 5261.  Thus, the additional limitation of motion due to 
pain is amply compensated by the current evaluation.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002).

It is not the Board's intent, in the discussion above 
concerning the merits of this case, to in any way trivialize 
the severity of the veteran's complaints concerning his left 
knee or the sincerity of his beliefs concerning the gravity 
of his symptoms.  Indeed, the fact that he has undergone two 
surgical procedures is evidence of this.  But inasmuch as he 
is not qualified to give a probative opinion concerning the 
status of his disability as determined by the criteria of the 
rating schedule, there is no means to increase the rating 
based on the medical evidence currently of record, especially 
since none of the other codes of the rating schedule that 
might provide a basis for a higher rating apply.  It is noted 
that a combined 30 percent rating is in effect for the left 
knee pathology.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The veteran has contended that his chronic left 
knee pain interferes with his employment status.  Clearly, 
due to the nature and severity of the veteran's service-
connected left knee disability, interference with his 
employment is foreseeable and the record does not reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Also, other 
than the knee surgeries in 1998 the records do no indicate or 
contain reference to frequent hospitalization for treatment 
of his service-connected left knee disorder.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which present an 
exceptional case where his currently assigned disability 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet.App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet.App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).


ORDER

Entitlement to an increased evaluation for chondromalacia, 
with status post partial medial meniscectomy of the left knee 
is denied.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


